DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
As understood by examiner, the structure that performs the function(s) of claims 19 and 20 corresponds to the controller as indicated in applicant’s specification. See paragraphs [0017], [0024], [0033]-[0042], [0052]-[0059], and [0066]-[0069].

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. (Hereinafter Jones, US Publication No. 2012/0203958)

Regarding claim 1, Jones teaches:
A data storage device, comprising: 
a first storage (See [0050] “The storage controller 102 can receive a write command and the customer data from the host to be written or stored in to the NVS memory 112, such as such as flash, NAND flash, NOR flash, or any non-volatile semiconductor memory device.” The first storage device corresponds to the NVS memory 112 in the prior art.); 
a second storage having lower latency than the first storage (See [0047] “Contents of the NVM space 114 is used to reconstruct or rebuild all or portions of contents of the volatile memory table 108”. See [0063] “It has been discovered that the NVM space 114 substantially reduces the latency from a power-up or a system recovery until start of customer applications for semiconductor storage devices.” NVM space 114 corresponds to the claimed second storage.); 
a third storage (See [0047] “The volatile memory table 108 can also be referred to as a VM table 108 and can include ram, DRAM, DDRAM, SRAM, SDRAM, or any volatile semiconductor memory device.” The third storage corresponds to the RAM in the prior art.); and 
a controller configured to: 
determine a logical to physical (L2P) mapping of a logical address to a physical address in the first storage, for an operation directed to the logical address (See [0073] “The L2P table 302 is organized having a one-directional logical-to-physical mapping to access the NVS memory 112.”); 
add a data entry, comprising the L2P mapping, to the third storage (See [0085] “The L2P table 302 of FIG. 3, representing the data structure of the VM table 108 of FIG. 1, is shown having the L2P IDs 308 that are used to identify each of the logical flash pages 204 that make up the data structure of the NVS memory 112.”); 
add a log entry, comprising the L2P mapping, to a buffer in the third storage (See [0132] “Referring now to FIG. 13, therein is shown an example of a logical-to-physical log write cache. The logical-to-physical log write cache, also referred to and shown as a cache 1302, can be a part of the memory controller 104 of FIG. 1, the local buffer 132 of FIG. 1, or of any of the semiconductor devices of FIG. 1. The cache 1302 enables more changes to be captured and written in one log write resulting in a smaller write amplification factor.”); and 
flush the buffer into the second storage in response to determining that the buffer has satisfied a size threshold (See [0135] “The cache 1302 consists of all modified L2P partitions 806 that have not yet been flushed out to the L2P update log 702.”).

Regarding claim 2, Jones teaches:
The data storage device of claim 1, wherein the first storage comprises a first type of flash memory, the second storage comprises a second type of flash memory, and the third storage comprises volatile memory having lower latency than the second storage (See rejection of claim 1. See [0042] “a volatile memory table 108, at least one non-volatile semiconductor memory 112, and a non-volatile memory space 114.”).

Regarding claim 3, Jones teaches:
The data storage device of claim 1, wherein the operation is a write operation, and wherein the controller is configured to add the data entry and add the log entry in response to determining that the write operation has been committed to the first storage (See [0093] “The write operation is executed and the newly updated L2P IDs 308 in the VM table 108 is translated and interpreted to generate the electrical signals 128 of FIG. 1 that identifies and accesses a logical flash page 202 in a physically different location in the NVS memory 112.” See [0101] “This section describes how changes to the VM table 108 can be captured using the L2P update log 702 in the NVM space 114. Super log blocks 704 can be referenced to determine how the VM table 108 has been updated.” See [0132] “Referring now to FIG. 13, therein is shown an example of a logical-to-physical log write cache. The logical-to-physical log write cache, also referred to and shown as a cache 1302, can be a part of the memory controller 104 of FIG. 1, the local buffer 132 of FIG. 1, or of any of the semiconductor devices of FIG. 1. The cache 1302 enables more changes to be captured and written in one log write resulting in a smaller write amplification factor.”).

Regarding claim 4, Jones teaches:
The data storage device of claim 3, wherein the controller is configured to add the data entry to an open journal structure (See [0100] “Referring now to FIG. 7, therein is shown an example of a logical-physical update log. The logical-physical update log, also referred to as a L2P update log 702, is an example of a data structure in the NVM space 114. The L2P update log 702 must be updated in a persistent manner to reflect any updates to the VM table 108 of FIG. 1.” See [0138] “The L2P update log 702 is like a journal and can include multiple obsolete versions of the super log blocks 704.”).

Regarding claim 5, Jones teaches:
The data storage device of claim 4, wherein the controller is further configured to: 
receive another request to retrieve another L2P mapping of a read operation directed to another logical address (See [0088] “In this example, the application of the host requests to read from a customer data address, known to the application only as having an address of nine thousand and twelve. The L2P table 302 in the VM table 108 can be indirectly used for purposes of generating the electrical signals 128 to access the physical location of the logical flash page 202 in the NVS memory 112 that corresponds to the data, labeled as the logical page 9012 in this example.”); 
search one or more journal structures, including the open journal structure, for the another L2P mapping (See [0087] “An application of the host can request data from a customer data address that corresponds to one of the LP offsets 304 that identifies one of the LP entries 306 physically in the L2P table 302. The L2P IDs 308 stored in the one of the LP entries 306 is translated and interpreted to generate the electrical signals 128 of FIG. 1 that identifies and accesses the logical flash page 202 in the NVS memory 112 containing the data requested by the application.”); 
retrieve the another L2P mapping from a first snapshot in the second storage when a result of the search is empty; and 
cause the read operation to be initiated as indicated by the another L2P mapping (See [0089] “The storage control system 100 of FIG. 1 reads and sends to the application the contents of the NVS memory 112, as referenced and known by the application as the logical page 9102, to the application of the host.”).

Regarding claim 6, Jones teaches:
The data storage device of claim 5, wherein the controller is configured to search a cache entry tree (CET) for a cache address that corresponds to the L2P mapping (See [0132] “Referring now to FIG. 13, therein is shown an example of a logical-to-physical log write cache. The logical-to-physical log write cache, also referred to and shown as a cache 1302, can be a part of the memory controller 104 of FIG. 1, the local buffer 132 of FIG. 1, or of any of the semiconductor devices of FIG. 1. The cache 1302 enables more changes to be captured and written in one log write resulting in a smaller write amplification factor.” See [0135] “The cache 1302 consists of all modified L2P partitions 806 that have not yet been flushed out to the L2P update log 702.”).

Regarding claim 8, Jones teaches:
The data storage device of claim 4, wherein the controller is further configured to: 
determine that a power failure occurred and the data storage device has restarted in an offline mode; 
rebuild a plurality of journal structures, including the open journal structure, in the third storage based on parsing a first journal in the second storage; 
restore the buffer from a copy stored in a non-volatile memory in response to the power failure; and 
switch the data storage device to an online mode (See [0100] “Since the VM table 108 is modified whenever the location of a logical flash page is changed, updates to the NVM space 114 must be kept with modifications to the VM table 108 to enable the VM table 108 to be rebuilt across power cycles using the L2P update log 702 in the NVM space 114.” See [0186] “The logs can be used to rebuild the 100 GB L2P table 2402, structures, or data in volatile memory during a drive initialization, after a power cycle, or to restore any of the logs at any time” See abstract “restoring a logical-to-physical table in the volatile memory table, after a power cycle, by restoring a random access memory with a logical-to-physical partition from a most recently used list.” See [0079] “It has been discovered that the entire L2P table 302 can be rebuilt from the most recent version of the NVM space 114 to provide the storage control system 100 recover from any product power cycle event, in which power is removed and then restored at a later time.”).

Regarding claim 9, Jones teaches:
The data storage device of claim 8, wherein the plurality of journal structures includes a closed journal structure, and wherein the controller is configured to rebuild the closed journal structure based on parsing a second journal in the second storage (See [0186] “The logs can be used to rebuild the 100 GB L2P table 2402, structures, or data in volatile memory during a drive initialization, after a power cycle, or to restore any of the logs at any time”).

Regarding claim 10, Jones teaches:
The data storage device of claim 8, wherein each of the plurality of journal structures are configured to store up to a predetermined number of entries that is 1/8 or less than a maximum logical page index (LPI) for the first storage (See Figure 7. See [0100] “Referring now to FIG. 7, therein is shown an example of a logical-physical update log. The logical-physical update log, also referred to as a L2P update log 702, is an example of a data structure in the NVM space 114.” See [0104] “Metadata pages 812 contain an index of all the metadata 808 in each of the 8 KB_LPs 804 within the super log blocks 704. The index includes all of the partition numbers of all partitions that are stored within the 8 KB_LPs 804 of each of the super log blocks 704.” See [0082] “It has been discovered that storing the entire L2P table 302 having a total storage capacity equal to one tenth of a percent, or less for different logical page size organizations, of the logical drive capacity of a memory system in DDRAM provides optimal random-read performance over memory systems without the L2P table 302 of the present invention.”).

Regarding claim 11, Jones teaches:
The data storage device of claim 1, wherein the size threshold corresponds to a physical page size of the second storage (See [0069].).

Claims 12-16 and 18-19 are rejected for the same reasons as claims 1-6 and 8-11 respectively.

Allowable Subject Matter
Claims 7, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
See Figures 3 and 8-9 of Zhang et al. (US Patent No. 9,927,985). See abstract of Canepa et al. (US Patent No. 9213633).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L WESTBROOK whose telephone number is (571)270-5028.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L WESTBROOK/Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139